DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	The applicant has amended the first paragraph of the specification to include any updated patent information and as such the previous objection has been overcome.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 5, 8, 10, 12, 14-15, 18, 21-22, 24, 26-27, 29-30, 33 and 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parins (US 6,293,945).
Regarding claim 1, Parins discloses an electrically conductive elongate member which is a metal tube (30) and defining a proximal portion and a distal portion, the metal tube being capable of force transmission from the distal portion to the proximal portion to thereby provide tactile feedback to a user, the proximal portion comprising a handle (40), the handle comprising an electrical connector which is configured to receive, in a releasable manner, an electrically conductive component operable to be electrically coupled to an energy source element 60, view figure 1).  
Regarding claim 2, Parins discloses the electrosurgical device of claim 1, further comprising a distal tip including an electrode for delivering an electrical energy to a tissue wherein the electrical energy is supplied to the electrode by the metal tube (the distal tip of the metal tube can act as an electrode to deliver coagulation energy to the tissue; additionally, electrode 20 extends from the distal end for delivering cutting energy to tissue).
Regarding claim 5, Parins discloses the electrosurgical device of claim 1, wherein the metal tube defines a lumen (33), the handle includes a fluid connector (50) for connecting the lumen to a source of fluid, and a distal end of the electrically conductive elongate member defines a distal aperture which is in fluid communication with the lumen (column 3, lines 25-35).  
Regarding claim 8, Parins discloses the electrosurgical device of claim 1, wherein the electrical connector is electrically coupled to the electrically conductive elongate member through the handle, and the handle comprises a conductiveApplication No. 16/532,980-4- January 25, 2022 wire for 
Regarding claim 10, Parins discloses the electrosurgical device of claim 1, wherein the electrical connector comprises a jack for receiving the electrically conductive component, and a conductive wire extends from the handle and the jack is electrically connected to a distal end thereof such that the conductive wire electrically couples the jack to the handle (view figure 1; column 3, lines 18-24).  
Regarding claim 12, Parins discloses the electrosurgical device of claim 1, wherein a force transmitting portion extends between the distal portion of the electrosurgical device and the proximal portion of the electrosurgical device, and the force transmitting portion has a flexural rigidity of at least about 0.016 Nm2 (view figure 1).   
Regarding claim 14, Parins discloses the electrosurgical device of claim 1, wherein the handle comprises a hub (view figures 1 and 3).  
Regarding claim 15, Parins discloses the electrosurgical device of claim 14, further comprising a distal tip including an electrode for delivering energy to a tissue  (the distal tip of the metal tube can act as an electrode to deliver coagulation energy to the tissue; additionally, electrode 20 extends from the distal end for delivering cutting energy to tissue).
Regarding claim 18, Parins discloses the electrosurgical device of claim 14, wherein the electrically conductive elongate member defines a lumen (33), the hub includes a fluid connector for connecting the lumen to a source of fluid, and a distal end 
Regarding claim 21, Parins discloses the electrosurgical device of claim 14, further comprising a conductive wire for electrically coupling the electrical connector to the electrically conductive elongate member (view figure 1 with element 60 extending through the electrosurgical device).  
Regarding claim 22, Parins discloses the electrosurgical device of claim 14, wherein the electrical connector comprises a jack for receiving the electrically conductive component, and a conductive wire extends from the hub and the jack is electrically connected to a distal end thereof such that the conductive wire electrically couples the jack to the hub (view end of element 60).  
Regarding claim 24, Parins discloses the electrosurgical device of claim 14, wherein a force transmitting portion extends between a distal portion of the electrosurgical device and a proximal portion of the electrosurgical device, and the force transmitting portion has a flexural rigidity of at least about 0.016 Nm2 (view figure 1).
Regarding claim 26, Parins discloses a transseptal puncturing device comprising an electrically conductive elongate member which is a metal tube (30) and an electrode at a distal end of the metal tube for delivering energy to tissue  (the distal tip of the metal tube can act as an electrode to deliver coagulation energy to the tissue; additionally, electrode 20 extends from the distal end for delivering cutting energy to tissue) , the transseptal puncturing device further including an electrical connector configured to receive, in a releasable manner, an electrically conductive component 
Regarding claim 27, Parins discloses the transseptal puncturing device of claim 26, wherein the metal tube defines a lumen and the transseptal puncturing device further comprises a handle (40) which includes a fluid connector for connecting the lumen to a source of fluid, and a distal portion of the transseptal puncturing device defines a distal aperture in fluid communication with the lumen (column 3, lines 25-35).    
Regarding claim 29, Parins discloses the transseptal puncturing device of claim 27, wherein the transseptal puncturing device includes an electrical insulation extending proximally from the electrode, the electrical insulation surrounding the metal tube (insulating sheath 35). 
Regarding claim 30, Parins discloses the transseptal puncturing device of claim 26, wherein a distal tip of the transseptal puncturing device is substantially atraumatic (view figures 1 and 5).  
Regarding claim 33, Parins discloses the transseptal puncturing device of claim 26, wherein the electrical connector is electrically coupled to the electrically conductive elongate member, and a conductive wire electrically couples the electrical connector to the electrically conductive elongate member (view figure 1; column 3, lines 18-24).    
Regarding claim 35, Parins discloses the transseptal puncturing device of claim 26, wherein the electrical connector comprises a jack for receiving the electrically conductive component (view figure 1).
Regarding claim 36, Parins discloses a method of using a transseptal puncturing device, wherein the transseptal puncturing device comprises an elongate member whichApplication No. 16/532,980-7- January 25, 2022 is electrically conductive (30), an electrical connector in electrical communication with the elongate member (60), and an electrode at a distal end of the elongate member for delivering energy to tissue (the distal tip of the metal tube can act as an electrode to deliver coagulation energy to the tissue; additionally, electrode 20 extends from the distal end for delivering cutting energy to tissue) , and the method comprises the steps of (1) connecting an electrically conductive component, which is in electrical communication with a source of energy, to the electrical connector, and (2) delivering electrical energy through the electrode to a tissue to puncture the tissue (when energy applied the electrode at the distal end can be used to cut or dissect tissue which is considered to be a puncture).  
Regarding claim 37, Parins discloses the method of claim 36, further comprising a step (3) disconnecting the electrically conductive component from the electrical connector (after any procedure is finished, the components would be disconnected).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With the amendments made to the claims to now have the electrically conductive member include a metal tube therein as well as performing a puncturing step, a new search was performed to find the newly added structural limitation. Parins as discussed 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794